United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
DEPARTMENT OF ENERGY, Vancouver, WA,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-657
Issued: November 13, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On January 30, 2012 appellant timely filed an application for review of a nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) dated December 1, 2011
that denied his request for merit review, and a November 3, 2011 merit decision which denied
his claim of compensation.
The Board has duly considered the matter and finds that the case is not in posture for
decision and must be remanded to OWCP. In the case of William A. Couch,1 the Board held that
when adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by a
claimant and received by OWCP before the final decision is issued.
Following OWCP’s September 20, 2011 merit decision, appellant filed a request for
reconsideration on October 24, 2011 and submitted evidence. This evidence included an
October 6, 2011 addendum to a July 27, 2011 medical report issued by Dr. Daniel Randolph, a
physician, in which he specifically attributed appellant’s physical condition to his work incident.
He asserted that appellant’s physical examination findings demonstrated a symptom complex
that required further evaluation. Dr. Randolph also stated that a more exact diagnosis of
appellant’s condition could be made if OWCP authorized further evaluation. This report was
received by OWCP on October 20, 2011.
1

41 ECAB 548 (1990).

The Board notes that OWCP’s November 3, 2011 merit decision did not mention this
addendum report. The decision listed the medical evidence OWCP received since the
September 20, 2011 decision as follows: “chiropractor reports, ranging in dates from
December 17, 2010 to July 19, 2011 (duplicates), and October 13, 2011; medical reports, dated
July 27, 2011 (duplicate) and October 18, 2011; a diagnostic report, dated October 14, 2011; and
your statement.” However, the report dated July 27, 2011 was not a duplicate, as it contained an
addendum signed by Dr. Randolph on October 6, 2011. OWCP’s December 1, 2011 decision
also did not mention the October 6, 2011 addendum report. This decision noted receipt of two
statements from appellant, an accident report, third-party information, chiropractic notes from
Dr. Valente, a CT of the lumbar spine, and treatment notes from Dr. Randolph dated July 27,
2011 and October 18, 2011.
OWCP has not acknowledged receipt of the October 6, 2011 addendum report from
Dr. Randolph, or made any findings regarding this report.
The Board finds that OWCP, in the November 3 and December 1, 2011 decisions did not
review the above noted medical report from Dr. Randolph. For this reason, the case will be
remanded to OWCP to enable it to properly consider all the evidence submitted prior to these
decisions. Following such further development as OWCP deems necessary, it shall issue an
appropriate decision on the claim.
IT IS HEREBY ORDERED THAT the December 1 and November 3, 2011 decisions
of the Office of Workers Compensation Programs are set aside. The case record is remanded to
OWCP for further proceedings consistent with this order of the Board.
Issued: November 13, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

